Citation Nr: 0104030	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Helinski, Counsel






INTRODUCTION

The veteran had active military service from February 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  



REMAND

This appeal arises out of the veteran's claim that he 
developed PTSD as a result of traumatic events he experienced 
during his active service in Vietnam.  

Service connection for PTSD generally requires (1) medical 
evidence establishing a diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f).  
Any current PTSD diagnosis should comply with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV), see 38 C.F.R. § 4.130 (2000), which 
reflects a subjective stressor standard.  See Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).

In the present case, the veteran's DD-214 reflects that he 
was awarded the Combat Action Ribbon.  Thus, there appears to 
be satisfactory evidence that the veteran engaged in combat 
with the enemy, and met element "2" listed above.  See 
38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 145.

The veteran's service medical records are silent for any 
complaints of, or treatment for any psychiatric disorder.  
His service separation examination report noted no 
psychiatric abnormality.  A VA hospitalization discharge 
summary covering a period of hospitalization from August 1998 
to September 1998, contains a diagnosis of PTSD.  It was 
noted that the veteran complained of flashbacks to Vietnam.  
A VA hospital discharge summary from January 1999 to February 
1999 also contains a diagnosis of PTSD.  An addendum to that 
report notes that upon admission, the veteran "continued to 
be plagued with his PTSD symptoms of nightmares, flashbacks, 
depression, poor impulse control, avoidance and other 
associated symptoms."

In a March 1999 VA examination report for PTSD, the veteran 
was diagnosed with alcohol dependence in remission.  It was 
recognized that he was exposed to traumatic events in 
Vietnam, but the examiner found that the veteran did not meet 
the criteria for PTSD.

In light of the conflicting diagnoses above, the RO sought a 
further opinion from the examiner who performed the March 
1999 VA examination regarding whether the veteran had PTSD.  
In an April 1999 statement, the examiner concluded that the 
VA discharge summaries did "not give evidence to meet DSM IV 
criteria for PTSD." 

The foregoing evidence presents a conflict regarding whether 
the veteran currently has PTSD.  The VA hospital discharge 
summary reports contain diagnoses of PTSD, but the March 1999 
VA examination does not contain a PTSD diagnosis.  The April 
1999 statement from the VA examiner suggests that the VA 
hospital reports did not contain enough evidence to meet the 
DSM IV criteria for PTSD.  But cf. Cohen, 10 Vet. App. 128 
("Mental health professionals are experts and are presumed 
to know the DSM requirements applicable to their practice and 
to have taken them into account in providing a PTSD 
diagnosis.").  In light of the conflict presented by the 
evidence of record regarding whether the veteran has a 
current diagnosis of PTSD, the Board finds that the veteran 
should be afforded an additional VA examination, to resolve 
the conflict in the evidence. 

Additionally, the Board notes that, effective November 9, 
2000, the Veterans Claims Assistance Act of 2000, was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991)(when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply).  According to this new law "[t]he 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary."  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  In the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion.  Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)(1)).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability, evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(2)). As contemplated in the new law, the Board 
finds that the present record does not contain sufficient 
medical evidence to render a decision opinion at this time.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a 
psychiatric examination, by an examiner 
who has not previously examined the 
veteran, to ascertain whether or not he 
currently has PTSD.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, but should include 
psychological testing.  The examiner is 
specifically requested to review all 
records associated with the veteran's 
claims folder and to comment on the PTSD 
diagnoses rendered in the VA hospital 
discharge summary reports of record.  If 
the examiner does not agree with those 
PTSD diagnoses, the examiner should 
specifically set forth reasons for this 
difference of opinion.  If a PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
the veteran's reported in-service 
stressors.  The report of examination 
should include the complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


